SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [_] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-15467 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Vectren Corporation Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive officer: Vectren Corporation One Vectren Square Evansville, Indiana 47708 Table of Contents TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm1 Statements of Net Assets Available for Benefits2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements4-10 Schedule H – Schedule of Assets Held at End of Year11 Signatures12 Index of Exhibits 13 Note:The accompanying financial statements have been prepared for the purpose of filing withForm 5500.Supplemental schedules required by the Department of Labor's rules and regulations for reporting and disclosure under the Employee Retirement Income Security Act of 1974, other than the schedule listed above, are omitted because of the absence of the conditions under which they are required. Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Investment Committee of the Vectren Corporation Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of the Vectren Corporation Retirement Savings Planas of December 31, 2006 and 2005 and the related statements of changes in net assets available for benefits for each of the three years ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Vectren Corporation Retirement Savings Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for each of the three years ended in the period ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held at end of year as of December 31, 2006,is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2006 financial statements taken as a whole. As discussed in Note 2, the Plan adopted Financial Accounting Standards Board Staff Position AAGINV-1 and SOP 94-4-1, "Reporting of Fully Benefit Responsive Investment Contracts Held by Certain Investment Companies Subject to AICPA Investment Company Guide and Defined Contribution Health and Welfare and Pension Plans," as of December 31, 2006, and retrospectively to December 31, 2005. /s/ McGladrey & Pullen LLP McGLADREY & PULLEN LLP Peoria, Illinois, June 28, 2007 1 Table of Contents VECTREN CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (In Thousands) At December 31, (in thousands) 2006 2005 ASSETS Cash and cash equivalents $ 24 $ 7 Investments, at fair value Mutual funds 96,420 76,303 Vectren Corporation Common Stock Fund 27,413 30,451 Common trust fund - fully benefit responsive investment contracts 17,448 19,476 Participants’ loans 3,084 2,912 Total investments 144,365 129,142 Net assets available for benefits, at fair value 144,389 129,149 Adjustment from fair value to contract value for investments in common trust fund, related to fully benefit responsive investment contracts 150 164 NET ASSETS AVAILABLE FOR BENEFITS $ 144,539 $ 129,313 The accompanying notes are an integral part of these financial statements. 2 Table of Contents VECTREN CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS (In Thousands) Year Ended December 31, (in thousands) 2006 2005 2004 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income: Dividend, interest, and other income $ 6,499 $ 5,240 $ 4,178 Net appreciation of investments 8,810 981 6,907 Total investment income 15,309 6,221 11,085 Contributions: Employee 8,260 7,413 6,962 Employer 3,693 3,420 3,523 Total contributions 11,953 10,833 10,485 DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Distribution of benefits to participants (12,029 ) (7,020 ) (8,713 ) Fees paid to trustee (7 ) (4 ) (5 ) Total deductions (12,036 ) (7,024 ) (8,718 ) Net increase 15,226 10,030 12,852 NET ASSETS AVAILABLE FOR PLAN BENEFITS Beginning of year 129,313 119,283 106,431 End of year $ 144,539 $ 129,313 $ 119,283 The accompanying notes are an integral part of these financial statements. 3 Table of Contents VECTREN CORPORATION RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF THE PLAN a. General The Vectren Corporation Retirement Savings Plan (the Plan) is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA) as amended.The Plan's sponsor, Vectren Corporation (Vectren or the Company), serves as the plan administrator. Vectren, an Indiana corporation, is an energy holding company headquartered in Evansville, Indiana.An Investment Committee has been appointed by the Company’s Board of Directors to administer the Plan.The following description of the Plan provides only general information.Further details of the Plan are provided in the Summary Plan Description which has been distributed to all plan participants. With the exception of Miller Pipeline Corporation (Miller) and Energy Systems Group (ESG), all of Vectren’s wholly owned subsidiaries participate in the Plan. b.Participation Non-bargaining unit employees who have completed at least one hour of service and who are expected to complete 1,000 hours of service during their first year of employment are eligible to participate in the Plan.Non-bargaining unit employees who are not expected to meet the 1,000 hours of service threshold are eligible to participate after completing one year of Period Service, as defined in the Plan document. Bargaining unit employees must have either completed 1,000 hours of service or completed one year of service to participate in the Plan. Each participant’s account is adjusted daily for contributions, withdrawals, distributions, income earned, changes in the value of trust fund assets, and expenses directly related to investment transactions.Adjustments are based on participant earnings or account balances, as defined. c. Contributions and Vesting Contributions are subject to limitations as defined in the Internal Revenue Code and are invested in 5 percent increments in the Vectren Corporation Common Stock Fund, a common trust fund, and seventeen mutual funds.Plan participants may elect to contribute from 1 percent to 50 percent in whole percentages, of their eligible compensation, as defined in the amended and restated plan document.Employees who become eligible to participate in the Plan subsequent to December 1, 2004 automatically have 3 percent of their eligible compensation contributed to the Plan.Such contributions are invested in fund options that consider the participants’ estimated retirement date.The participant can elect any other contribution percentage, including zero percent, and any other investment option. Additionally, bargaining unit participants may contribute 100 percent of any pay out under their performance incentive plan and any guaranteed annual payment earned by the employee.Participants may also contribute amounts representing distributions from other qualified defined benefit and defined contribution plans.All participant contributions are fully vested. 4 Table of Contents Non-Bargaining Employees Generally, the Company matches 50 percent of the first 6 percent of eligible compensation contributed by all non-bargaining unit employees.Most participants also receive an additional 3 percent contribution on eligible compensation; however, certain participants in the Plan prior to March 30, 2000 declined the additional 3 percent contribution in lieu of rights available under other qualified retirement plans.Certain employees of Vectren’s nonregulated operations also do not receive the additional 3 percent contribution.Participants vest ratably in 20 percent increments over five years in employer contributions. Bargaining Unit Employees The Company’s matching contribution depends on the negotiated collective bargaining arrangement, but is generally 50 percent of the first 4 percent or 5 percent of eligible compensation.The Company's matching contribution for bargaining unit employees covered under the Utility Workers Union of America, Local 175 (UWUA) agreement is limited to $1,000 per year.Additionally, the Company will contribute an annual contribution for employees covered under the UWUA according to an agreed upon schedule as defined in the Plan document.Participants vest ratably in 20 percent increments over five years. d. Distributions Upon termination, retirement, or disability, participants have the option to receive either a lump sum distribution equal to the value of their vested account balance, or periodic installments over a period not to exceed 10 years, unless benefits are less than $5,000.If benefits are less than $5,000, participants can either receive a lump sum distribution or roll funds over into an Individual Retirement Account or other qualified plan.Also, if a lump sum distribution is received, the participant or beneficiary may elect to receive their existing investments in the Vectren Corporation Common Stock Fund in whole shares with fractional shares paid in cash. Upon death of a participant, the beneficiary will continue to receive benefits if the participant was already receiving benefit payments.If the participant had not begun receiving benefit payments, the beneficiary will receive a lump sum distribution of the participant's account balance within 5 years of the participant's death unless an election was made to distribute the participant's account balance in equal installments over a period not greater than 10 years to the beneficiary.If the beneficiary is the participant's spouse, an election can be made not to begin distributions before the participant would have reached age 70-1/2. e.Forfeited Accounts Forfeited non-vested accounts are used to reduce future employer contributions.At December 31, 2006, 2005 and 2004, the amount of forfeited non-vested accounts was not significant. f. Withdrawals While Employed Once an employee reaches age 59-1/2 and has completed 5 years of service, the employee can withdraw the partial or full value of his/her account at any time without penalty. Prior to age 59-1/2, an employee can withdraw employee contributions and employer matching and discretionary contributions if the employee satisfies certain hardship requirements as defined in the Plan.The distribution can be the amount necessary to satisfy the immediate financial need of the participant and is only available after the participant has obtained all other distributions and loans available under the Plan. 5 Table of Contents g. Participant Loans The Plan allows eligible participants to borrow up to 50 percent of the vested amount of their account balance up to $50,000 with a minimum borrowing of $1,000.Each loan shall bear interest at the Prime rateplus 1 percent as determined by the Plan and is collateralized by the participant’s remaining balance in his/her account.The loan repayment period shall not be less than 1 year or greater than 5 years, except in instances where the loan proceeds were used to acquire the principal residence of the participant.Each participant for whom a loan is approved is charged a $50 fee which is deducted from the participant's account and is paid to the Plan Trustee. A participant may have no more than one active loan outstanding.Loan payments, both principal and interest, shall be reapplied to the participant’s account and reinvested in the applicable fund based on the participant’s current election. h. Party-in-Interest Transactions The Plan invests in shares of mutual funds managed by T.Rowe Price (the Trustee) and invests in shares of common stock of the Plan’s sponsor, Vectren.Loan origination fees paid by participants of the Plan to T. Rowe Price amounted to $5,650, $4,400 and $5,200 for the years ended December31, 2006, 2005 and 2004, respectively.Additionally, Vectren performs certain services at no cost to the Plan and pays certain trustee fees and record keeping costs for the benefit of the Plan. i. Plan Termination While it has not expressed any intention to do so, the Company has the right to terminate the Plan subject to the provisions of ERISA.Upon partial or total termination of the Plan, the participants’ accounts shall become fully vested and non-forfeitable. j. Voting Rights of Vectren Corporation Common Stock Fund Participants Each participant who has an account balance in the Vectren Corporation Common Stock Fund is entitled to direct the Trustee as to the manner of voting at each meeting of shareholders for all shares of Vectren Corporation common stock (including fractional shares), represented by the value of the participant's interest in the Vectren Corporation Common Stock Fund. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Basis of Accounting The accompanying financial statements of the Plan have been prepared under the accrual method of accounting. b. Investments Investments are stated at fair value using quoted market prices or other forms of third party support.Shares of mutual funds are valued at quoted market prices which represent the net asset value of shares held by the plan at year end.Participant loans are valued at cost which approximates fair value.Fully benefit-responsive contracts are reported at fair value in the Plan’s Statement of Net Assets Available for Benefits with a corresponding adjustment to reflect these investments at contract value. Contract value is cost plus accrued income minus redemptions. Fair value is determined by discounting the scheduled future payments under the contract using a market rate for contracts with maturities comparable to the average remaining life of the contract being valued.Investment transactions are reported on the trade date and are participant directed. The Plan provides for various investment options in investment securities.Investment securities are exposed to various risks, such as interest rate and market volatility risks.Due to the level of risk associated with investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such a change could materially affect the amounts reported in the Statement of Net Assets Available for Benefits. 6 Table of Contents c.
